Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Rydberg,” (US 5,497,503), in view of “Boch,” (US 2013/01000869).
As to claims 8 and 18, Rydberg discloses the invention substantially, including a non-transitory computer readable medium storing a program causing a computer to execute a process or a method comprises programming radio systems of a fixed microwave network, where a fixed microwave network means a network formed by the at least two radio systems at fixed locations; (at the abstract, Rydberg teaches “a method for assigning frequency channels to base stations in a cellular communication system that coexists with a set of existing fixed site microwave receivers groups the base stations into clusters and the potential frequency channels into channel blocks”; at col. 3, lines 26 – 41 & col. 4, lines 37 – 41, Rydberg teaches a 
Naame also teaches:
enabling the radio systems, (at ¶ 37 – 41, Rydberg teaches “this planning tool is to establish the location of the base stations”); 
monitoring frequency spectrum, (at col. 6, lines 47 – 61, Rydberg teaches “[i]n some cases, it may be preferable to test and optimize a fixed site receiver so that confidence in the fade margin can be obtained.  In addition, such optimization may provide improvements in fade margin which may reduce exclusion zones by increasing the level of allowable PCS signal strength.  Inquiries may also be useful to determine if any of the licensed spectrum for a fixed site user is unused.  Such unused spectrum is most often associated with analog fixed site receivers which are not loaded to capacity); 
transmitting data from the radio systems, (at col. 5, lines 44 – 54, Rydberg teaches, “[i]n order to use a propagation model effectively, it is important that the planning tool be supplied both with data defining the characteristics of the fixed site receivers, and data defining the radiated power transmitted by the base stations and the handsets.  Typically, the fixed site receiver data will include the location of the fixed site receivers, antenna height, antenna gain, pattern and polarization, the effective isotropic radiated power (EIRP) of the associated fixed site transmitter, the acceptable interference level (which may be expressed in terms of the minimum availability requirement), the frequency, the bandwidth, and cable losses.  The transmitter data for the base station and handsets will preferably include the EIRP in the bandwidth of the fixed site receiver and the antenna height,” i.e., the planning tool is for setting fixed site for transmitting and/or receiving data; 
“[a]fter the aggregate interference has been predicted for all of the fixed site receivers in block 20, the planning tool then tests in block 22 to determine whether the aggregate interference level is above the maximum allowable interference threshold for any of the fixed site receivers”); and 
upon determining that the interference levels do not satisfy the design criteria of the fixed microwave network, (at ¶ col. 8, lines 48 – 49, Rydberg teaches “[i]f any of the interference criteria are violated”) 
then: optimizing the operating parameters of the radio systems, and programming the radio systems with the optimized operating parameters, (at ¶ col. 8, lines 49 – 51, then branches to block 24, which determines the fixed site receiver with the maximum violation of the associated interference criteria.  During interference calculations, the planning tool may have concluded that more than one fixed site receiver is receiving an excessive level of interference.  For most efficient processing, the planning tool first addresses the fixed site receiver with the maximum interference.  Once the interference problems associated with this fixed site receiver are resolved, the planning tool will then determine if other fixed site receivers are still receiving interference.  If so, the planning tool will again address the most interfered fixed site receiver.”)
Rydberg does not explicitly disclose the fixed site structure that provides backhaul communications as part of a larger network.
However, the idea of coupling small networks to form a larger network by using backhaul communications was a conventional idea and widely implemented in the art at the time. 
For example, in the same field of endeavor, Boch teaches in ¶ 0010 “[i]n many instances, the data and/or voice traffic in these systems is aggregated at base or hub station it is common for the traffic to be connected to one or more wireless backhaul radios for subsequent backhaul into a core network”; and at ¶ 0039 “[t]he fixed site may be a network element of the wireless communication network, and the dedicated wireless communication link may be a wireless backhaul communication link.”
Thus, with an obvious motivation that is to expand coverage area, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to borrow Boch’s idea of using backhaul communications link to form a lager network with Naame.  Doing so would improve performance efficiency of the network.   
As to claims 5 and 16, Rydberg-Boch discloses the invention substantially, as discussed in claim 8 above and further discloses receiving design criteria for a proposed fixed microwave network, (at col. 5, lines 12 “[i]n block 12 the planning tool starts with radiated power at the base station or handset, calculates predicted propagation losses between the base station or handset and the fixed site receiver, and then compares the resulting interference at the fixed site receiver against preselected criteria.”)
As to claims 6, 7, 9, 10, 17, and 19, Rydberg-Boch discloses the invention substantially, including determining whether the interference levels satisfy the design criteria comprises: determining whether the interference levels satisfy carrier to interference criteria, then outputting that the design criteria had been satisfied, (at fig. 3, block 28 and 32 & col. 10, lines 26 – 37, Naame teaches, “Once the planning tool reduces interference for all fixed site receivers in a given channel block j, the planning tool then determines in block 28 whether all 2.5 MHz channel block pairs have been analyzed…. Once all 2.5 MHz channel blocks have been analyzed, control is passed to block 32.  At this point, after all channel block pairs have been addressed and all interference thresholds have been satisfied.”) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        5/7/2021